Exhibit 10.1

 

Investment Agreement

 

This Investment Agreement (“Investment Agreement”) is entered into on
October 24, 2013, by and between the following parties (each of which is
hereinafter referred to simply as a “Party” and, all of them collectively, as
the “Parties”):

 

I.                                        COURIER BRASIL HOLDINGS LTDA., a
limited liability company with head office in the city of São Paulo, State of
São Paulo, at Rua José Bonifácio, 278, Room 417, Centro, Zip Code: 01003-000,
enrolled with the CNPJ/MF under No. 18.528.386/0001-74, herein represented by
its duly appointed officers (hereinafter referred to simply as “Investor” or
“Courier”); and

 

II.                                   WALTER LUIZ ANTICAGLIA FILHO, Brazilian
citizen, married, bearer of ID card No.16667830, and enrolled with the
Individual Taxpayers Registry of the Ministry of Finance (“CPF/MF”) under
No. 063.717.038-54, resident and domiciled at Rua Professor Pedreira de Freitas,
820, apt. 31, Tatuape, City and State of São Paulo, Zip 03312-050 (hereinafter
referred to simply as “Founding Shareholder”); and

 

And, as intervening and consenting parties,

 

III.                              DIGITAL PAGE GRAFICA E EDITORA LTDA., a
limited liability company, with principal place of business in the City of São
Paulo, State of São Paulo, at Rua Nestor de Barros, 116, 4th floor, room 41, Zip
Code 03325-050, registered with the CNPJ/MF under No. 10.752.175/0001-09, herein
represented by its duly appointed officers (hereinafter referred to simply as
“Company”); and

 

IV.                               JULIANA COELHO SIQUEIRA ANTICAGLIA, Brazilian
citizen, bearer of ID card No. 6093996, and enrolled with the CPF/MF under
No. 030.979.756-08, resident and domiciled at Professor Pedreira de Freitas
Street, 820, apt. 31, Tatuapé, City and State of São Paulo, Zip 03312-050
(hereinafter referred to simply as “Juliana”)

 

Recitals

 

Whereas, the Company is engaged in the business of rendering of printing and
editorial services of newspaper, magazines and books, within the Brazilian
territory;

 

WHEREAS, the Company requires immediate funds in the sum of R$ 4,000,000.00
(four million Reais) for its operations and the Investor or its affiliates are
willing to grant the loan (“Loan”) to the Company by having a guarantee of 40%
of the Companies capital according to market practices and according to the
Central Bank of Brazil regulations.

 

WHEREAS, the Parties agree that the Loan shall be converted to equity of the
Investor or its affiliates in the Company

 

Whereas, on the date hereof, the Founding Shareholder owns nine hundred thousand
(900,000) shares of the capital stock of the Company, representing one hundred
percent (100%) of its total and voting capital stock, all of which are free and
clear of any Liens (as defined below);

 

Whereas, subject to the terms and under the conditions hereof, the Investor
wishes to invest in shares of the capital stock of the Company representing
forty percent (40%) of the

 

--------------------------------------------------------------------------------


 

Company’s capital stock, through the subscription of newly issued shares with no
par value, in the total amount of eighteen million seven hundred fifty thousand
Reais (R$18,750,000.00), among of which four million Reais (R$ 4,000,000.00)
will  be provided through the credit  from the Loan and through the purchase of
common shares with no par value from Founding Shareholder, in the total amount
of one million, two hundred and fifty thousand Reais (R$ 1,250,000.00); and

 

Whereas, subject to the terms and conditions set forth herein, the Founding
Shareholder agrees to cause the Company to issue the Subscribed Shares to the
Investor and agrees to transfer the Purchased Shares to the Investor.

 

Whereas, Courier shall use its reasonable efforts, knowledge and experience in
the printing business sector to assist the Company improve its operations and
business expansion.

 

Now, therefore, in consideration for the premises and covenants contained
herein, the Parties agree with the following terms and conditions:

 

Article I

Definitions and Interpretation

 

1.1.                            Definitions.     As used in this Investment
Agreement, the following terms shall have the following respective meanings:

 

“Accounts Receivable” means any and all accounts receivable, bills receivable,
trade accounts, invoices, notes and other amounts receivable from third parties
arising from the conduct of the Business, whether or not in the ordinary course,
together with any unpaid financing charges accrued thereon, in accordance with
BR GAAP.

 

“Adjusted Net Debt” means the Company’s total liability (including, but not
limited to, short and long term debts including the Loan, payables, taxes,
together with any related interest, or penalties, and customer prepayments,
except the dividends declared in Clause 2.3(i), minus all accounts receivable,
inventory, cash and cash equivalents.

 

“Affiliate” means, in relation to a Person, (i) any other Person that directly
or indirectly Controls, is Controlled by, or is under common Control with such
Person; or, exclusively in relation to a natural person, (ii) his or her spouse,
ascendant(s), descendant(s), next of kin until second degree, heirs, surviving
spouses and successors of any kind.

 

“Agreement” means any contract, agreement, invoice, purchase/sale order,
undertaking and any other arrangement or commitment that creates or constitutes
rights and/or obligations.

 

“BR GAAP” means the accounting principles generally accepted and in force in
Brazil, according to (i) the Brazilian Corporate Law; (ii) specific rules issued
by the Brazilian Securities Commission (Comissão de Valores Mobiliários - CVM);
(iii) the accounting standards defined by the Brazilian Federal Accounting
Council (Conselho Federal de Contabilidade — CFC), the Brazilian Public
Accountants Institute (Instituto dos Auditores Independentes do Brasil —
IBRACON), and by the resolutions of Brazilian Federal Accounting Council
(Conselho Federal de Contabilidade — CFC), or by any other Person that
substitutes

 

--------------------------------------------------------------------------------


 

the Brazilian Public Accountants Institute (Instituto dos Auditores
Independentes do Brasil — IBRACON) or the Brazilian Federal Accounting Council
(Conselho Federal de Contabilidade — CFC) or which the applicable laws empower
to issue resolutions concerning accounting matters, as the case may be and as
applicable.

 

“Brazilian Arbitration Law” means Law 9,307 of September 23, 1996, as amended
from time to time.

 

“Brazilian Corporate Law” means Law 6,404, dated December 15, 1976, as amended
from time to time.

 

“Business Day” means any day of the year, except for Saturdays, Sundays,
national, state or municipal holidays or other days on which commercial banks do
not open for business or are otherwise permitted or ordered by applicable Law
not to open for business in the City of São Paulo, State of São Paulo, Brazil,
or in the City of New York, State of New York, United States of America.

 

“Business” shall mean the activities currently developed by the Company within
the Brazilian territory, which relate to the rendering of printing and editorial
services of newspaper, magazines and books, as well as any activities conducted
by the Company within the past twelve (12) months and any new activities that
the Company intends to engage in the future.

 

“Bylaws” means the bylaws (estatuto social) of the Company and a copy of the
Bylaws of the Company, as currently in effect and duly registered with the
competent Board of Trade, within the Closing Date, is attached hereto as
Exhibit A.

 

“Claim” means any law suit, complaint, arbitration, mediation, claim, action,
collection, notice, investigation or inquiry of any nature, duly formalized in
writing, including, without limitation, proceedings in the judicial,
administrative or arbitral spheres, in relation to civil, criminal, tax, labor,
social security, environmental, regulatory or any other matters.

 

“Closing Date” is defined in Section 2.4.1.

 

“Competing Activities” shall mean any activities connected to the development or
the exploration of the Business, except when performed by the Company.

 

“Control” means having (i) cumulatively, the absolute and unconditional power to
elect the majority of directors and/or executive officers and to determine and
conduct the policies and management of the relevant legal entity, either
severally or jointly with other Persons bound to a shareholders’ agreement or
similar voting agreement or otherwise, or (ii) the direct or indirect ownership
of more than fifty percent (50%) of the total voting capital of the relevant
Person. Terms derived from the word Control, such as “Controlled”, “Controlling”
and “under common Control with” shall have meanings analogous to Control.

 

“Debt” means, (i) in relation to a Person, (a) all indebtedness of such Person
for borrowed money, including any amounts taken as funding under any credit
instrument, (b) all obligations of such Person for the deferred purchase price
of fixed assets involving payment obligations, (c) all obligations of such
Person evidenced by notes, bonds, debentures or

 

--------------------------------------------------------------------------------


 

other similar instruments (except for those issued in connection with the
purchase of inventory, assets or services in the ordinary course of business),
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to real estate property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with BR GAAP, recorded as capital leases,
(f) all obligations of such Person under letters of credit or similar credit
transactions, (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock of such Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of redeemable preferred stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all net
obligations arising in respect of any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging agreement,
it being understood that the amount of such net obligations shall be determined
on a transaction by transaction basis, (i) all obligations regarding Taxes
confessed under any amnesty program or Taxes declared due by a final and
unappellable court or administrative decision, (j) all guarantees granted by
such Person; (k) all Debts referred to in clauses (a) through (i) above
guaranteed directly or indirectly in any manner by such Person; and (ii) in
relation to the Company, notwithstanding any and all debts included in this
definition, all indebtedness categories and amounts included and described in
Exhibit B, without limitation.

 

“Disclosure Schedule” means the disclosure schedule in connection with this
Investment Agreement, delivered by the Founding Shareholder to the Investor on
the date hereof, together with any form of written correspondence accepted and
signed by all the Parties, even if not identified as Disclosure Schedule, with
the same purpose.

 

“Employees” mean all employees of the Company.

 

“Environmental Laws” mean all applicable federal, state or local statutes,
rules and regulations, any judicial or administrative order (whether or not by
consent), any judgment, any provision or condition or any permit, license or
other operating authorization or any decree of any Governmental Authority
concerning pollution, protection of the environment, public or employee health
or safety, or the use, handling, storing, disposal or transportation of
Hazardous Materials in force in Brazil.

 

“Financial Statements” means the consolidated financial and balance sheet
statements of the Company, prepared for the periods ended as of December 31,
2012; and August 31, 2013,both in accordance with BR GAAP, which are an integral
part hereof as Exhibit C.

 

“Founding Shareholder’s Indemnified Parties” means the Founding Shareholder and
the Company, as the case may be.

 

“Governmental Authority” means any nation or government (on the federal, state,
or local level, and any other existing political subdivisions), any bodies,
departments, or authorities that perform executive, legislative, judicial,
regulatory or administrative duties of a governmental nature, including any
authorities, agencies, enterprises, autonomous instrumentalities, departments,
councils, commissions, or offices in Brazil and, if applicable or relevant, in
any other country; any government-controlled enterprises, meaning any entity,
whether organized under public or private law, in which one or more governmental

 

--------------------------------------------------------------------------------


 

entities has a sufficient interest to Control it; any organization with two or
more governments as members; any courts, tribunals, or arbitrators; and any
stock exchanges or organized over-the-counter markets, widely recognized.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award issued or entered by or with any
Governmental Authority.

 

“Hazardous Materials” mean any substances that may pose a threat to health,
safety, or property when stored or transported, including, but not limited to,
any substance that is corrosive, harmful, irritant, contaminant, reactive or
toxic.

 

“Indemnified Party” means a Founding Shareholder’s Indemnified Party or a
Investor’s Indemnified Party, as the case may be, pursuant to Article V.

 

“Indemnifying Party” means the Founding Shareholder or the Investor, as the case
may be, pursuant to Article V.

 

“Insurance Policies” means all insurance policies in effect, related to the
operations, properties and assets of the Company.

 

“Intellectual Property Rights” means all (i) trademarks, corporate names, domain
names, copyrights, and similar rights, including registration, application for
registration, or renewal thereof; (ii) patents, inventions, processes, designs,
formulas, including registration, application for registration, or renewal
thereof, as well as trade secrets, technical knowledge, confidential
information, software, data and documentation, content of internet web sites,
and all similar intellectual property rights; (iii) tangible representations, in
any media, of any such rights; (iv) information technology; and (v) licenses for
any of the above-mentioned rights.

 

“Loan” means the loan in the amount of R$ 4,000,000.00 (four million Reais) that
the Investor will grant the Company, as described in Section 2.1.1.

 

“Inventories” means all inventory, merchandise, finished goods, work-in-process
and raw materials, packaging, labels, supplies and other personal property
maintained, held or stored by or for the Company, including, without limitation,
any reserves made by the Company pursuant to inventory, such as slow moving,
obsolete or damaged goods, all in accordance with BR GAAP.

 

“Investment Amount” means in the total amount of twenty million Reais
(R$20,000,000.00), among of which four million Reais (R$ 4,000,000.00) will  be
provided through the credit of the Loan;

 

“Investor’s Board Members” mean the members of the Board of Directors of the
Company appointed by the Investor according to the relevant provisions of the
Shareholders’ Agreement.

 

--------------------------------------------------------------------------------


 

“Investor’s Indemnified Parties” means the Investor, its Affiliates, officers,
directors, employees, agents, successors and assigns, and the Company, as the
case may be.

 

“Law” means any law, decree, regulation, regulatory requirement, rule,
directive, instruction, resolution, mandate, judgment, court order, corrective
order, order or request by any Governmental Authority, including tax, judicial,
and monetary authorities, and their interpretation, administration, and
application of the above mentioned items, whether or not they have the force of
a formal law, or other Brazilian requirement on the federal, state or local
level.

 

“Liabilities” means any and all debts, liabilities or obligations, whether
incurred or fixed, absolute or contingent, matured or non-matured, determined or
determinable, arising under any Law, Claim or Governmental Order and those
arising under any contract, agreement, arrangement, commitment or undertaking.

 

“Licenses” means all licenses, authorizations, permits, certificates, approvals,
records, permits, enrollments, registrations and other authorizations as needed
to manage and conduct the Business.

 

“Lien” means any mortgage, pledge, commitment, demand, debt, attachment, or any
other type of judicial or administrative restriction, bond, usufruct, trust
indenture, third-party right, security right, burden, charge, fiduciary
alienations or title retention, lease, sublease, license, easement, covenant,
condition, wrongful possessions, voting right agreement, right of participation,
option, right of first offer, right of first refusal, tag-along right,
drag-along right, right of negotiation or acquisition, right of retention, or
other restrictions or limitations of any nature, including, without limitation,
liens created as a result of contractual provision and any other third-party
statutory rights that in any manner affect, restrict, or condition the ownership
or possession of a certain right, property or asset.

 

“Losses” means any payments, damages, costs, expenses, guarantees,
disbursements, liabilities, responsibilities, active deficiencies or supervening
losses, or other direct expenses of any nature (including, without limitation,
attorney’s and auditor’s fees and expenses).

 

“Material Adverse Effect” means any event, occurrence, fact, circumstance,
change in or effect on the Company that, individually or in the aggregate with
all other events, occurrences, facts, circumstances, changes in or effects on
the Company: (i) is or is reasonably likely to have an adverse effect on the
business, operations, assets or Liabilities (including contingent Liabilities
assessed by highly qualified consultants as reasonably likely to cause a loss
pursuant to BR GAAP), relationship with employees, customers, suppliers or
Governmental Authorities, prospects, results of operations or the condition
(financial or otherwise) of the Company or its business that results or is
reasonably likely to result in a Liability or Loss in an amount equal to or
greater than two hundred and fifty thousand Reais (R$ 250,000.00), or
(ii) materially and adversely affects the ability of the Parties to perform
their respective obligations herein, to operate or conduct the Company’s
business fairly in the manner in which it is currently operated or conducted.

 

“Person” means any natural person or legal entity, joint-stock company,
association, Brazilian limited liability company (sociedade limitada), Brazilian
joint-stock corporation (sociedade por ações), association, simple company,
trust, unincorporated entity,

 

--------------------------------------------------------------------------------


 

investment fund, governmental or regulatory agency and its subdivisions, or any
other incorporated or unincorporated person.

 

“Related Party” means, in relation to any Person, (i) any Affiliate of such
Person; (ii) any Person in which such relevant Person holds a direct or indirect
participation greater than or equal to five percent (5%); or (iii) the
shareholders, partners, board members, executive officers, representatives or
employees of such relevant Person or any Affiliate of any of them.

 

“Securities” means, in relation to any Person, common shares, preferred shares,
quotas, and any other notes and securities that such Person has issued or that
represent such Person’s capital stock, regardless of the name adopted and
whether or not they bear the right to vote, including securities convertible
into or exchangeable for shares, quotas, options, subscription warrants,
warrants, rights of first refusal, any other kind of participation or privilege
in connection with the purchase, subscription, or receipt of equity interests
issued by such Person, or, further, any other notes and securities which profits
will be determined, wholly or in part, based on the profits, revenues, or some
other indicator of the financial performance of such Person.

 

“Share Registry Book” means the share registry book of the Company (Livro de
Registro de Ações Nominativas).

 

“Shareholders’ Agreement” means the shareholders’ agreement of the Company,
dated as of the date hereof, entered into by and among the Founding Shareholder
and the Investor, attached hereto as Exhibit D.

 

“Taxes” means all taxes, charges, fees, compulsory loans, social contributions,
contribution for intervention in the economic domain, contribution to
improvement, contributions of interest to professional or economic categories
and other contributions or assessments made or collected by any Governmental
Authority, including withholding at the source, payroll withholding, labor and
social security charges, contributions to the Severance Pay Fund — FGTS and to
the National Social Security Institute — INSS, and any penalties, inflationary
adjustments, interest, accruals and fines thereon.

 

“Third Parties” means any Person, except for the Parties.

 

1.2.                            Other Terms. Other terms may be defined
elsewhere in this Investment Agreement and, unless otherwise indicated, shall
have such meaning throughout this Investment Agreement.

 

1.3.                            Rules of Interpretation.

 

1.3.1.                  Headings and Titles. The headings and titles hereof are
merely for reference and are irrelevant for the interpretation or analysis of
this Investment Agreement.

 

1.3.2.                  References Herein. Except as otherwise contemplated
herein, when a reference is made in this Investment Agreement to an Article,
Section, Exhibit or Schedule, such reference is to an Article or Section of, or
an Exhibit or Schedule to this Investment

 

--------------------------------------------------------------------------------


 

Agreement.

 

1.3.3.                  References to Other Documents. References to any
documents or instruments include all respective addenda, amendments,
substitutions, restatements, and additions, unless expressly provided otherwise.

 

1.3.4.                  References to Legal Provisions. References to legal
provisions of Laws shall be construed as references to such provisions as
amended, expanded, consolidated, or reissued, or as their applicability may be
altered from time to time by other rules, and shall include any provisions from
which they originate (with or without modifications), regulations, instruments
or other legal rules subordinate thereto

 

1.3.5.                  References to Persons. All references to Persons include
their successors, beneficiaries and permitted assigns.

 

1.3.6.                  Term “Include”. The terms “including”, “include”, and
“included” and analogous terms will be interpreted as if they had been
accompanied by the phrase “but not limited to”.

 

1.3.7.                  Disclosure Schedule. Information disclosed in one of the
Sections of the Disclosure Schedule shall be considered as being disclosed in
all applicable Sections thereto.

 

1.3.8.                  Meaning of Ordinary Course. The term “ordinary course”,
when used in relation to the conduct by the Company of its businesses, or the
conduct of the business by any other Person, means any transaction or activity
which constitutes an ordinary day-to-day business activity, conducted in a
commercially reasonable and businesslike manner, having no extraordinary
features, and, in the case of the Company, consistent with past procedures and
practice, and regardless of whether or not any such transaction resulted in the
Company having to incur a Loss (except if due to gross negligence or willful
misconduct in the conduction of the Business), and, in the case of any other
Person, any transaction or activity that such a Person might reasonably be
expected to carry out from time to time, insofar as such Person is of similar
nature and size and engaged in a similar business.

 

1.3.9.                  Meaning of “Knowledge”. With respect to any
representation or warranty made to the “knowledge”, or similar terms used
herein, means the knowledge of the Founding Shareholder that is inherent to its
respective position and legal responsibility after due and reasonable inquiry of
the fact or matter to which its “knowledge” refers.

 

1.3.10.           Meaning of “Threat”. Whenever in this Investment Agreement
reference is made to a Claim or other matter that is “threatened” it shall mean
that a demand or statement has been expressly asserted and that there is written
evidence of its existence or that written notice has been given to the effect
that a Claim or other matter is to be asserted, commenced, taken or otherwise
pursued in the future or that an event has occurred or circumstances exist that
would lead a highly qualified consultant, after due inquiry, to conclude that a
Claim is likely to be asserted, commenced, taken or otherwise pursued in the
future.

 

1.3.11.           Meaning of “Material”. Whenever in this Investment Agreement
reference is made to the expressions “material”, “materially”, “material
respects” or

 

--------------------------------------------------------------------------------


 

“relevant” it shall mean any act or facts, arising from a current or past
practice of the Company, that may adversely affect the Business, the economic
value, the financial or operational conditions of the Company.

 

1.3.12.           Applicable Definitions. The definitions contained in this
Investment Agreement are applicable to the singular as well as the plural form
of such terms, regardless of gender. Also, such definitions shall also be
applicable to terms directly derived from the defined terms.

 

Article II

Investment

 

2.1.                            Purpose. The purpose of this Investment
Agreement is to regulate and set forth the terms and conditions applicable
to(i)  the subscription, by the Investor, of shares of the capital stock of the
Company representing thirty seven point five  percent (37.5%) of the Company’s
capital stock, through the subscription of five hundred and forty thousand
(540,000) newly issued registered common shares with no par value, in the total
amount of eighteen million seven hundred fifty thousand Reais (R$18,750,000.00),
out of which R$ 4,000,000.00 (four million Reais) will be subscribed with the
credits arising from the Loan amount (“Subscribed Shares”); and, after the
Subscribed Shares; (ii) the purchase, by the Investor, of shares from the
Founding Shareholder, including the quotas/shares currently held by Juliana,
representing  two point five percent (2.5%) of the Company’s capital stock,
through the purchase of thirty six thousand (36,000) shares in the total amount
of one million two hundred and fifty thousand Reais (R$1.250,000.00) (“Shares
Purchased”), being Subscribed Share and Shares Purchased, together, (“Investment
Amount”).

 

2.1.1.                  Loan. The Investor shall provide a Loan in the amount of
four million Reais (R$ 4,000,000.00) to the Company, which shall be converted
into equity of Investor in the Company, and as part of the Investment Amount.
The Founding Shareholders shall pledge forty percent (40%) of the Company’s
quotas to the Investor, as per loan and pledge agreement in Exhibit F.

 

2.1.2                     Investor Approvals, During the period between the Loan
and the effective investment and subscription of shares from the Company, the
Founding Shareholders and the Company shall always obtain written approval of
the Investor to perform the actions at Section 2.4.1 of the Shareholders
Agreement.

 

2.2.                            Investment. The Investor hereby undertakes to
make the Investment, by means of subscribing for the Subscribed Shares, to be
issued in accordance with a capital increase of the Company (“Capital Increase”)
to be approved in the Shareholders’ Meeting (as defined below), all in
accordance with the provisions below.

 

2.2.1.                  Shareholders’ Meeting and Issuance of the Subscribed
Shares. Upon the terms and subject to the conditions of this Investment
Agreement, on the Closing Date, the Founding Shareholder will hold an
extraordinary general shareholders’ meeting of the Company (“Shareholders’
Meeting”), and exercise its voting rights in order to:

 

--------------------------------------------------------------------------------


 

(a)                                 approve the Capital Increase, the issuance
of the Subscribed Shares for the Investment Amount;

 

(b)                                 waive any preemptive rights for the
subscription of the Subscribed Shares;

 

(c)                                  approve the consolidated and restated
version of the Bylaws, in the form of Exhibit E hereto; and

 

(d)                                 elect the Company’s Board Members, pursuant
to the provisions of the Shareholders’ Agreement.

 

2.2.2.                  Subscription and Registration of the Subscribed Shares.
Immediately after the Shareholders’ Meeting, on the Closing Date: (i) the
Investor shall subscribe for all of the Subscribed Shares upon execution of the
corresponding subscription bulletin (boletim de subscrição); and (ii) the
Company shall register the Subscribed Shares in the name of the Investor in its
Share Registry Book, free and clear of any and all Liens, except for the
Shareholders’ Agreement.

 

2.2.3.                  Purchase Shares and Transfer of Shares. Immediately
after the Shareholders’ Meeting, on the Closing Date and after the subscription
above: (i) the Founding Shareholder shall transfer the Shares Purchased to the
Investor; and (ii) the Company shall register the Shares Purchased in its Share
Transfer Book, free and clear of any and all Liens, except for the Shareholders’
Agreement.

 

2.2.4.                  Payment of the Subscription Amount. The Subscription
Amount shall be fully paid by the Investor on the Closing Date, by means of wire
transfer of immediately available funds. The Subscription Amount shall be
transferred to the Company’s bank account No. 590-8, bank Bradesco, branch
No. 3869.

 

2.2.5.                  Payment of the Amount of Purchased Shares. The Amount
Purchased Shares shall be fully paid by the Investor on the Closing Date, by
means of wire transfer of immediately available funds. The Amount Purchased
shall be transferred to the Founding Shareholder’s bank account
No. 12422-7/500, ITAÚ bank No. 341 , branch No. 0138.

 

2.2.6.                  The effective transfer of the Investment Amount to the
banks accounts set forth herein shall constitute total, general, irreversible
and irrevocable release by the Company and the Founding Shareholder with respect
to the payment of the Investment by the Investor and the Parties agree that the
confirmation by the banks of the banks accounts of the Company and the Founding
Shareholder that it has received the credit of the Investment Amount shall
constitute sufficient evidence of such payment and release.

 

2.2.7.                  The Investor shall use its reasonable efforts, knowledge
and experience in the printing business sector to assist the Company improve its
operations and business expansion.

 

--------------------------------------------------------------------------------


 

2.2.8.                  Shareholders’ Agreement. The Founding Shareholder and
the Investor, together with the Company as intervening consenting party, shall
enter into the Shareholders’ Agreement, which shall be filed with the Company
and registered on its Share Registry Book on the Closing Date and immediately
after its execution, pursuant to the provisions of the Brazilian Corporate Law.

 

2.2.9.                  Corporate Structure post Closing. Immediately following
the subscription of the Subscribed Shares by the Investor, the total capital
stock of the Company shall be divided into one million, four hundred and forty
thousand) (1,440,000) shares, distributed among the Founding Shareholder and the
Investor as follows:

 

Shareholders

 

Shares

 

%

 

Founding Shareholder

 

864,000

 

60

%

Investor

 

576,000

 

40

%

Total

 

1,440,000

 

100

%

 

2.3.                            Use of Proceeds. The Company covenants to, and
the Investor and the Founding Shareholder covenant to cause the Company to, use
all of the proceeds arising from the Loan and from the Subscription Amount, in
accordance with the schedule attached hereto as Exhibit 2.3 and as follows:

 

(i)  payment of indebtedness of the Company, acquisition of new equipment new
investments, provision of working capital of the Company, and Other activities
and investments as agreed between the Parties in the course of business;

 

(ii) payment of dividends in terms of described in Exhibit 2.3(ii) to the
Founding Shareholder in the total amount of R$2,750,000.00 (two million seven
hundred and fifty thousand Reais) as described below: and

 

a.              R$ 750,000.00 (seven hundred and fifty thousand reais) will be
paid on the Closing Date;

 

b.              R$ 2,000,000.00 (two million Reais) will be paid on 03/30/2014;

 

(iii) additional payment of dividends in terms of described in
Exhibit 2.3(ii) to the Founding Shareholder and according to the Letter of
Intent,  in the amount equivalent to 60% of  the revenue reserves at audited
closing balance sheet or R$ 3,000,000.00 (three million Reais), whichever is
lower divided into three equal installments to  be paid  according to the
following schedule:

 

--------------------------------------------------------------------------------


 

a. 1/3  on 30 May 2014;

 

b. 1/3 on 30 July 2014;

 

c. 1/3 on 30 September 2014;

 

2.3.1                     The Company covenants to, and the Investor and the
Founding Shareholder covenant to cause the Company to use the Loan amount to pay
all outstanding taxes, social security and labor payments, together with any
related interest or penalties, in order to clear the Company records, and allow
the Company conversion into an S.A.

 

2.4.                            Closing.

 

2.4.1.                  Closing Date. The closing of the investment contemplated
hereby (the “Closing”) will take place on the third (3rd) Business Day after the
satisfaction or waiver of the conditions to Closing set forth in Sections 2.4.2
below (the “Closing Date”) at the offices of Tozzini, Freire, Teixeira e Silva
Advogados, at Borges Lagoa Street, 1328, in the City of São Paulo, State of São
Paulo, Brazil, unless another time, date or place is agreed to by the Parties.

 

2.4.2.                  Closing Conditions. The Investor’s obligation to make
the investment established in this Investment Agreement and to take the other
actions required to be taken by it at Closing is subject to the satisfaction of
each of the following conditions (any of which may be waived by the Investor, in
whole or in part) on or before the Closing Date:

 

(a) provide up-dated Disclosure Schedules;

 

(b) bring down certificates;

 

(c) Certify that no material adverse change shall have occurred to the Company’s
business and operations and the Founding Shareholder shall have certified to
such effect;

 

(d)                                 on the Closing Date, the representations,
warranties and covenants of the Founding Shareholder made herein shall be true,
accurate and complete, with the same force and effect as if made at and as of
such date;

 

(e)                                  the Founding Shareholder shall have caused
the Company to enter into a commercial print agreement with Santillana,
acceptable to the Investor;

 

(f)                                   a license agreement relating to licensing
custom publishing software shall have been executed by and between the Investor
and Santillana;

 

--------------------------------------------------------------------------------


 

(g)                                  the Founding Shareholder shall have entered
into a contract with the Company that is acceptable to the Investor; and

 

2.4.3  Closing Balance Sheet. As soon as practicable after the Closing Date, but
not later than sixty (60) calendar days after the Closing, the Company shall
provide the Investor with the books of account of the Company and a balance
sheet dated as of Closing Date in accordance with Brazilian GAAP (the “Closing
Balance Sheet”), together with supporting documents and calculations of Adjusted
Net Debt as reflected in the Closing Balance Sheet, all in a form reasonably
acceptable to the Investor.

 

2.4.4.  In the event that the Adjusted Net Debt in the Closing Balance Sheet is
greater than twelve million and seventy three thousand reais (R$ 12,073,000.00)
the difference will be equally deducted from the withdrawals referred to in
Clause 2.3 (iii) (a) (b) (c) above.

 

2.5                               Best Efforts, Further Assurances. The Parties
shall enter into all such other deeds, records, forms, certificates, papers and
other documents and shall make or take all such other corporate actions, filings
and other actions necessary or convenient for the consummation of the Closing
and the implementation of the transactions contemplated hereby.

 

Article III

Representations and Warranties of the Founding Shareholder

 

As an inducement to the Investor to enter into this Investment Agreement and
completing the transactions contemplated herein, the Founding Shareholder hereby
represents and warrants to the Investor as follows, and declares that such
representations and warranties are correct and true on the date hereof:

 

3.1.                            Organization and Authority of the Company. The
Company: (i) is a duly organized and validly existing closely held corporation
under Brazilian Laws; (ii) has the necessary power and authority to enter into
this Investment Agreement and the Shareholders’ Agreement as an intervening
consenting party, perform the acts provided herein and therein and comply with
the obligations assumed herein and therein, and there is no legal or contractual
impediment in respect to the Company for the consummation of the acts provided
herein and therein. 

 

3.2.                            Authority of the Founding Shareholder. The
Founding Shareholder has the necessary powers and authority to enter into this
Investment Agreement and the Shareholders’ Agreement, to perform the acts
provided herein and therein and to comply with the obligations assumed herein
and therein, and there is no impediment of any nature for the performance of the
acts provided for hereunder or under the Shareholders’ Agreement. This
Agreement, upon its execution, constitutes legal, valid and binding obligations
of the Founding Shareholder, enforceable against the Founding Shareholder,

 

--------------------------------------------------------------------------------


 

as specifically established herein.

 

3.3.                            No Breach. The execution of this Investment
Agreement and all other documents in connection herewith (including the
Shareholders’ Agreement), as well as the compliance with the obligations set
forth herein and therein do not violate or conflict with any: (i) decision,
arbitration award, agreement and/or obligation to which the Company and/or the
Founding Shareholder is bound; (ii) rights of Third Parties; (iii) incorporation
documents and Bylaws of the Company; or (iv) applicable Laws.

 

3.4.                            Consents. No consent, approval, or authorization
by any Third Party, including any Governmental Authority, needs to be obtained
by the Founding Shareholder and/or by the Company in connection with the
execution of this Investment Agreement and the documents contemplated herein
(including the Shareholders’ Agreement). Furthermore, there is no interest by
any Third Party that prevents the execution of this Investment Agreement or any
other document in connection herewith (including the Shareholders’ Agreement)
and the consummation of the transactions contemplated hereby and thereby.

 

3.5.                            Corporate Capital / Ownership of Shares. As of
the date hereof, the Company’s fully subscribed and paid-in capital is nine
hundred thousand Reais (R$ 900,000.00), divided into nine hundred thousand
(900,000) common shares, all registered and with no par value (“Common Shares”).
As of the date hereof, the Founding Shareholder is the sole owner of all shares
of the capital stock of the Company, all of which are free and clear of any
Liens. Except for the Common Shares and the Subscribed Shares, neither the
Company nor the Founding Shareholder has authorized, issued or offered any
Securities or committed to any of the foregoing and the Founding Shareholder has
not offered, granted an option to or otherwise agreed to sell or transfer any
Securities or committed to any of the foregoing.

 

3.6.                            Financial Information/Books and Records.
Exhibit C sets forth true and complete copies of the Financial Statements,
which: (i) were prepared in accordance with the books of account and other
financial records of the Company; (ii) present fairly the financial condition of
the Company as of December 31, 2012 and August 31, 2013; (iii) have been
prepared in accordance with BR GAAP applied on a consistent basis. All of the
Company’s revenues have been properly accounted for and declared on all of its
tax returns. There are no Liabilities of the Company other than the Liabilities
reflected or reserved against in the Financial Statements. All reserves against
the Company’s assets reflected in the Financial Statements relating to all
Liabilities of the Company are in amounts that have been established on a basis
consistent with BR GAAP and consistent with the past practices of the Company.
All Accounts Receivable of the Company as of the corresponding date are duly
stated in the Financial Statements in accordance with applicable Law and BR
GAAP, and are duly documented to allow for proper collection and are collectible
in accordance with their terms and consistent with the past practices of the
Company. The Financial Statements contain proper reserves for uncollectible
receivables, consistent with the past practices of the Company. All Accounts
Payable of the Company are as of the corresponding date duly stated in the
Financial Statements in accordance with applicable Law and BR GAAP. The books of
account and other financial records of the Company are in all material respects
complete and correct and accurately reflect all items of its income and expense
and all assets and Liabilities of the Company, and have been prepared in
accordance with BR GAAP.

 

--------------------------------------------------------------------------------


 

3.7.                            Conduct of Business. Except for the acts, facts
and events effectively informed in the Disclosure Schedule, since 31
December 2012, the Company: (i) has conducted its activities within the ordinary
course of business; (ii) has not made any change to the policies and/or
accounting procedures and practices adopted for the preparation of the Financial
Statements; (iii) has not assumed any obligation or Liability or made any
payments, except if in the ordinary course of business and consistent with the
past practices of the Company; (iv) has not made any donation nor waived any
right or any cancellation of any of its receivables, other than in the ordinary
course of business, consistent with past practices; (v) except for the payments
and receivables of loans with Related Parties duly and properly recorded in the
Company’s Financial Statements and listed in Section 3.7(v) of the Disclosure
Schedule, has not waived any right nor made any cancellation of any debts,
receivables or other amounts owed by Related Parties, including any arrangement,
contract, Debt, settlement or any other right or obligation (or promise to
undertake any of the foregoing) involving the Company, on one side, and the
Founding Shareholder and/or any Related Parties of the Founding Shareholder or
of the Company or, on the other side; (vi) has not reduced its investments in
cash or cash equivalents or in the short-term, except to fulfill cash needs
arising in the ordinary course of business, consistently with past procedures
and except to repayment of indebtedness of the Company; (vii) has not incurred
in or been affected by any Material Adverse Effect, damage, destruction, loss or
casualty to property or assets; (viii) maintained in existing condition and
repair (ordinary wear and tear excepted), consistent with past practices, all
buildings, offices and other structures and all equipment, fixtures and other
tangible personal property; (ix) did not increase in any manner the base
compensation of, or entered into any new bonus or incentive agreement or
arrangement with, any of its employees, officers, directors or consultants,
except in the ordinary course of business; (x) did not pay or agree to pay any
additional pension, retirement allowance or other employee benefit under any
benefit plan to any of its employees or consultants, whether past or present;
(xi) did not adopt, amend or terminate any benefit plan or increase the benefits
provided under any benefit plan, or promise or commit to undertake any of the
foregoing; (xii) except as listed in Section 3.7(xii) of the Disclosure Schedule
performed in all material respects all of its obligations under, and not
defaulted or suffered to exist any event or condition that with notice or lapse
of time or both could constitute a default under any material Agreements;
(xiii) did not increase any reserves for contingent Liabilities, except in the
ordinary course of business; (xiv) continued its cash management practices
consistent with past practices and in the ordinary course of business; (xv) has
not been affected by any delay or postponement of payment of any payables or
acceleration of any receivables other than in the ordinary course of business,
consistent with past practices; (xvi) except as listed in Section 3.7(xvi) of
the Disclosure Schedule, has not created any Lien and entered into any
guarantees on its Assets.

 

3.8.                            Accounts Payable and Accounts Receivable.

 

(a)                                 Section 3.8(a) of the Disclosure Schedule
contains a list of all accounts payable of the Company as of August 31, 2013.
All accounts payable as set forth on Section 3.8(a) of the Disclosure Schedule
arose in bona fide arm’s length transactions in the ordinary course of business
and no account payable in excess of five thousand Reais (R$ 5,000.00) is
delinquent in its payment, except for those expressly outlined in
Section 3.8(a) as set forth in the Disclosure Schedule. Since its inception, the
Company has paid its accounts

 

--------------------------------------------------------------------------------


 

payable in the ordinary course of business and in a manner which is consistent
with its past practices.

 

(b)                                 Section 3.8(b) of the Disclosure Schedule
contains a list of all accounts receivable of the Company as of August 31, 2013.
All of the accounts receivable as set forth on Section 3.8(b) of the Disclosure
Schedule are fully collectible, valid and enforceable claims, are not subject to
any set-off or counterclaim.  Since its inception, the Company has collected its
accounts receivable in the ordinary course of business and in a manner which is
consistent with past practices and has not accelerated any such collections.

 

3.9.                            Subsidiaries. As of the date hereof, the Company
does not own any subsidiary in Brazil or abroad. The Company does not own or
hold the right to acquire any stock, interest, partnership interest, joint
venture interest or other equity securities in any other Person.

 

3.10.                     Nonexistence of Agreements related to Securities.
There are no agreements or rights of any nature related to the issuance, sale,
transfer or redemption of any Securities of the Company, except for this
Investment Agreement and the Shareholders’ Agreement.

 

3.11.                     Dividends. Except for the dividends described in
Section 3.11 of the Disclosure Schedule, on the date hereof, there are no
dividends or interest on shareholders’ equity (juros sobre capital próprio)
declared by the Company, nor dividends or interest on equity pending payment.

 

3.12.                     Material Agreements. Section 3.12 of the Disclosure
Schedule lists each of the following agreements, whether written or oral, to
which the Company is a party (the “Material Agreements”):

 

(i)                                     any agreement for the lease of property
or equipment from or to third parties with annual payments exceeding R$ 50,000
or with a term exceeding one year;

(ii)                                  any agreement concerning a partnership,
distributorship, agency, marketing agreement or joint venture;

(iii)                               any agreement under which the Company has
(A) created, incurred, assumed, or guaranteed (or may create, incur, assume, or
guarantee) Indebtedness, or (B) imposed (or may impose) a Lien on any of such
entity’s assets, tangible or intangible;

(iv)                              any agreement with any Affiliate or Related
Party of the Company or any of their respective managers, directors or officers;

(v)                                 any agreement requiring payments after the
date hereof to or by the Company of more than R$50,000;

(vi)                              any agreement to which the Company is a party
which is capable of being terminated by the other party upon the occurrence of a
transaction of the nature contemplated by this Investment Agreement;

(vii)                           any agreement regarding confidentiality or
nondisclosure;

(viii)                        any agreement with any (A) Governmental Authority,
or (B) Top Customer, Top

 

--------------------------------------------------------------------------------


 

Distributor or Top Supplier (as such terms are defined below);

(ix)                              any other agreement that is material to the
Business.

 

3.12.1.                                   The Company has delivered or otherwise
made available to Investor a correct and complete copy of each written Material
Agreement (including all amendments thereto). With respect to each written
Material Agreement:  (A) the Material Agreement is legal, valid, binding,
enforceable, and in full force and effect, subject to the application of any
bankruptcy or creditor’s rights Laws; (B) the Material Agreement will continue
to be legal, valid, binding, and enforceable and in full force and effect on
identical terms immediately after the Closing Date; (C) neither the Company nor,
to the knowledge of Company, any other party to the Material Agreement, is in
material breach or default (including, with respect to any express or implied
warranty), and no event has occurred which with notice or lapse of time or both
would constitute a material breach or default or permit termination,
modification, or acceleration, under the Material Agreement.  Section 3.12.1 of
the Disclosure Schedule sets forth a description of all of the material terms of
each oral agreement which, if reduced to written form, would be required to be
listed in the Disclosure Schedule under the terms of this Section 3.12.1, and
all such oral agreements shall be deemed to be included in Material Agreements.

 

3.13.                     Customers and Suppliers.

 

(a)                                 Section 3.13(a) of the Disclosure Schedule
sets forth the name of each customer and distributor of the Company who
accounted for more than five percent (5%) of the revenues of the Company for
each of the two most recent fiscal years (the “Top Customers” and “Top
Distributors”, respectively) together with the names of any Persons or entities
with which the Company has a material strategic partnership or similar
relationship (“Partners”).  No Top Customer, Top Distributor or Partner of the
Company has canceled or otherwise terminated its relationship with the Company
or has materially decreased its usage or purchase of the services or products of
the Company.  No Top Customer, Top Distributor or Partner has, to the knowledge
of the Company, any plan or intention to terminate, cancel or otherwise
materially and adversely modify its relationship with the Company or to decrease
materially or limit its usage, purchase or distribution of the services or
products of the Company.

 

(b)                                 Section 3.13(b) of the Disclosure Schedules
lists the name and address of each vendor, supplier, service provider and other
similar business relation of the Company (collectively, “Top Suppliers”) from
whom the Company purchased greater than fifty thousand reais (R$ 50,000) in
goods and/or services over the course of the twelve (12) months ending on the
date hereof, the amounts owing to each such Person, and whether such amounts are
past due.  The Company has not received any indication from any such Person to
the effect that, and the Company has no reason to believe that, any Top Supplier
will stop, materially decrease the rate of, or materially change the terms
(whether related to payment, price or otherwise) with respect to, supplying
materials, products or services to the Company (whether as a result of the
consummation of the transactions contemplated by this Investment Agreement or
otherwise).

 

3.14.                     Liens.  Except for the liens listed in item 3.14 of
the Disclosure Schedule, there are no Liens of any kind in effect that were
placed or formalized by the Company, voluntarily or involuntarily, in relation
to its own Debts and/or the Debts of Third Parties, whether for

 

--------------------------------------------------------------------------------


 

payment in cash or any other nature.

 

3.15.                     Insurance. Section 3.15 of the Disclosure Schedule
lists the Insurance Policies held by the Company and the expiration date of each
one of them. Except as provided in Section 3.15 of the Disclosure Schedule, the
Company has and always had, without any interruption, an adequate and sufficient
coverage (including but not limited to policies that establish coverage for
property, accidents, liability and any risks that would be specific to the
Company, its activities or assets) in accordance with sound and proper business
procedures and practices for companies of the same size engaged in the same line
of business as the Company, in Brazil. There are no insurance Claims pending
which have been rejected by the insurers under the Insurance Policies and, to
the best of the Founding Shareholder’s knowledge, there is no act performed by
the Company that could cause its past or present insurers to refuse to pay
indemnity after occurrence of insured events or to terminate or alter existing
terms and conditions of any Insurance Policy.

 

3.16.                     Assets. The Company exclusively owns and holds good
and valid title to all assets stated in its books and reflected in the Financial
Statements (“Assets”). Section 3.16 of the Disclosure Schedule sets forth a true
and complete list of the fixed assets as of August 31, 2013. Except as listed in
Section 3.16(i) of the Disclosure Schedule, the Assets are, as of the date
hereof, free and clear of any Liens. All assets of the Company are duly recorded
on the mandatory accounting books, in accordance with BR GAAP. All equipment
used by the Company is, as of the present date, in good condition and in good
working condition, except for normal wear and tear.

 

3.16.1.                                   Assets Sufficiency. On the date of
this Investment Agreement, the Assets are adequate and sufficient to effectively
conduct the Business and comply with commercial obligations, including, without
limitation, any and all of the sales Agreements, in accordance with past
practices of the Company.

 

3.16.2.                                   Totality of Assets. Assets currently
owned and held by the Company comprise the totality of the assets needed to
conduct the Business and develop the corporate purpose of the Company as
currently being conducted. Except for the assets, as listed in Section 3.16.2 of
the Disclosure Schedule, there are no assets which are deemed necessary or
accessory to the conduct of the Business which are not currently owned or held
by the Company or which are subject to any lease agreements.

 

3.17.                     Real Estate Properties. Section 3.17 of the Disclosure
Schedule lists all the real estate used by the Company including the real
properties owned by the Company and those which are leased from Third Parties
(“Real Property”) together with (i) a summary of the main conditions of the
respective lease agreements, when applicable; (ii) the street address of each
parcel of Real Property, and (ii) the date on which each parcel of the Real
Property owned by the Company was acquired. There is no material violation of
any Law (including any building, planning or zoning law) relating to any of the
Real Property. The Company is in peaceful and undisturbed possession of each
parcel of the Real Property owned or otherwise used by it, and there are no
contractual or legal restrictions that preclude or restrict the ability to use
any Real Property for the purposes for which it is currently being used. All
existing water, sewer, steam, gas, electricity, telephone, cable, fiber optic
cable, Internet access and other utilities required for the use, operation and
maintenance of the Real Property are reasonably adequate for the conduct of the
business of the Company as it has been and currently is conducted. Each Real
Property is occupied under a valid and current certificate of occupancy, or
similar permit and is duly registered

 

--------------------------------------------------------------------------------


 

before the relevant real estate registries. Except for the debts, as listed in
Section 3.17(ii) of the Disclosure Schedule, there are no debts with respect to
any Real Property, including Imposto Predial Territorial Urbano — IPTU, Imposto
de Transmissão de Bens Imóveis — ITBI, Imposto Territorial Rural — ITR, the
foros and laudemiums, and to the applicable condominium obligations and
expenses. Since December 31, 2012, the lease agreements with respect to Real
Properties used by the Company have not been amended in any way and the
corresponding rent amounts have not suffered any increase or adjustment.

 

3.18.                     Inventories. Subject to amounts reserved therefore,
the values at which all Inventories are carried on the Financial Statements
reflect the historical inventory valuation policy of stating such Inventories at
the lower of cost or market value and all Inventories are valued such that the
Company will earn its customary gross margins thereon. Except for the assets, as
listed in Section 3.18 of the Disclosure Schedule, the Company has good and
marketable title to the Inventories free and clear of all Liens. The Inventories
do not consist of, in any material amount, items that are obsolete, damaged or
slow-moving. The Inventories do not consist of any items held on consignment.
The Company is not under any obligation or liability with respect to accepting
returns of any Inventory in the possession of its customers. Since December 31,
2012, the Company has not acquired or committed to acquire or manufacture
Inventory for sale which is not of a quality and quantity usable in the ordinary
course of business within a reasonable period of time and consistent with past
practice, nor has the Company changed the price of any Inventory. The
Inventories are in good and merchantable condition in all material respects, are
suitable and usable for the purposes for which they are intended and are in a
condition such that they can be sold in the ordinary course of business
consistent with past practice.

 

3.19.                     Licenses. Except as disclosed in Section 3.19 of the
Disclosure Schedule, the Company has all material governmental licenses,
permits, authorizations and approvals necessary for its regular operation and
such licenses, permits, authorizations and approvals will not be jeopardized or
cancelled due to the implementation of the transactions set forth in this
Investment Agreement. The Company observes and complies with all material
governmental permits, standards, rules, and regulations, including, among
others, those regarding zoning, basic sanitation, health, safety, environment,
protection and sanitary control related to the Business. There is no pending or
scheduled investigation, inquiry, or proceeding with any probability of
resulting in a suspension, cancellation, modification, or revocation of any such
Licenses. None of such Licenses has been materially violated or is probable to
be suspended, cancelled, refused, modified or revoked.

 

3.20.                     Intellectual Property Rights.

 

Section 3.20 of the Disclosure Schedule contains a complete and updated list of
the Intellectual Property Rights owned or used by the Company. Except for the
assets, as listed in Section 3.20 of the Disclosure Schedule, the Company owns
or has contractual rights to use all the trademarks, logos, copyrights, trade
names (including those included in any promotion), advertising material,
technical know-how, domain names, and other intangible assets (including rights
and title to pending applications, customer lists, price lists, customer files
and histories, and legal, tax, financial, product and production data) used by
the Company. The Intellectual Property Rights owned or used by the Company are
valid and enforceable and the Company holds the Intellectual Property Rights
free and clear of any Liens. The Intellectual Property Rights of the Company has
been validly registered and the respective pending registration applications are
in good condition and

 

--------------------------------------------------------------------------------


 

have not been challenged or opposed. The Company has not granted any license or
other authorization to use any Intellectual Property Right. The Company has the
exclusive right to use all of the Intellectual Property and have not granted any
License or other rights to any other Person in respect of the Intellectual
Property. The Intellectual Property owned or used by the Company is free and
clear of any Liens.

 

3.20.1.                                   Use of Software. Except as listed in
Section 3.20.1 of the Disclosure Schedule, all hardware, systems, and software
applications (“Systems”) currently used in relation to the Businesses and
operations of the Company has been properly licensed to the Company. All Systems
are maintained satisfactorily and have capability to conduct the Businesses and
operations of the Company, as currently conducted. Section 3.14 of the
Disclosure Schedule lists the Systems used by the Company and indicates whether
they are held under a license from any Third Party (including the Founding
Shareholder or a Related Party), and, as the case may be, from which Third Party
they are licensed from. All the licenses held by the Company in relation to
Systems are valid and in effect and observe all applicable Laws and regulations.
The Company has complied with all the terms and conditions of these licenses.

 

3.20.2.                                   No infringement of Intellectual
Property Rights. The activities of the Company, including the Business, do not
violate any Intellectual Property Rights of Third Parties. There is no Claim
alleging any violation of Intellectual Property Rights of Third Parties in
connection with the activities of the Company. The Company has not received any
Claim alleging any interference with, violation of, or fraudulent conversion of
the Intellectual Property Rights of Third Parties. The Company was duly
authorized and has legal and valid agreements to use all Intellectual Property
Rights of Third Parties that are currently used or that have been used in the
past (such as copyrights).

 

3.21.                     Civil, Criminal and Commercial Claims. The Company is
not a plaintiff, defendant or is otherwise interested in any Claim of a civil,
administrative, regulatory, commercial, criminal, or any other nature (except
for those of a tax, social security, or labor nature, which are listed in other
Sections of the Disclosure Schedule), neither any such Claim is pending or
threatened against the Company and the Founding Shareholder. There are no Claims
in connection with officers or directors of the Company.

 

3.22.                     Labor Aspects.

 

3.22.1.                                   Employees. Section 3.22.1 of the
Disclosure Schedule contains a copy of the payroll of the Employees as well as a
detailed description indicating the name, position, and total compensation of
each officer of the Company. There is no agreement with any Employees and/or
directors and officers of the Company that was entered into by the Company
outside the ordinary course of business. No Employee and/or director and officer
of the Company is or will be entitled to any extraordinary payment in connection
with the execution of this Investment Agreement and/or performance of the
transaction contemplated herein.

 

3.22.2.                                   Compliance with Labor Obligations.
Except as listed in Section 3.22.2 of the Disclosure Schedule, the Company is in
compliance, in all material respects, with all obligations related to labor
matters, including, without limitation, those related to: (i) payment of
compensation, benefits, overtime and any other mandatory rights of Employees, as
well as related Taxes; (ii) applicable Law with regard to labor, social
security, occupational safety and health; (iii) labor conciliation decisions
applicable to its Employees. The Company has not granted or committed to grant
any compensation increase or package to any Employee (including indirect
payments in the form of benefits,

 

--------------------------------------------------------------------------------


 

bonuses, pension plans, stock options etc.) other than as required by Law or a
collective labor agreement, in any case consistent with past practices. There is
no Liability of the Company, of any nature whatsoever, to any Employee that are
not disclosed herein.

 

3.22.3.                                   Employees of Third Parties; Service
Providers and Sales Agents. All material obligations and payments (whether of a
contractual, labor, or social security nature) related to (i) the providers of
services to the Company; and (ii) the sales representatives of the Company, have
been dully performed or made by their respective employers. The Founding
Shareholder is not aware of the obligations and significant payments of Third
Parties’ employees are not being met.

 

3.22.4.                                   Labor Relations. Except as listed in
Section 3.22.4 of the Disclosure Schedule, no Employees are represented by any
labor organization or works council with respect to their employment with the
Company.  The Company is not, nor has it ever been, a party to, or bound by, any
collective bargaining agreement or union contract with respect to the Employees
and no collective bargaining agreement is being negotiated by the Company.  To
the knowledge of the Company, there are no activities or proceedings of any
labor union to organize any of the Employees.  To the knowledge of the Company,
there is no material labor dispute, strike, slowdown, concerted refusal to work
overtime, or work stoppage against the Company or threatened. The Company is not
delinquent in any material payments to any Employee or consultant for any wages,
salaries, commissions, bonuses, fees or other direct compensation due with
respect to any services performed for it to the date hereof or amounts required
to be reimbursed to such Employees or consultants.

 

3.22.5.                                   Labor Claims. Except for the list in
Section 3.22.5 of the Disclosure Schedule, there are no Claims of a labor nature
involving the Company, neither any such a Claim is pending or threatened against
the Company.

 

3.22.6.                                   Employee Benefit Plans.  Except as set
forth in Section 3.22.6 of the Disclosure Schedule: (i) the Company does not
maintain, contribute to, or has any Liability (whether direct or indirect) with
respect to any past or present plan, policy or program providing compensation or
other benefits to any current or former director, officer, independent
contractor or Employee (“Benefit Plan”); (ii) each Benefit Plan is, in terms and
operation, in compliance in all material respects with the applicable Laws;
(iii) there are no pending, threatened or unresolved private or governmental
actions, claims or proceedings with respect to any Benefit Plan; (iv) all
contributions, premiums and other payments required to be made by the Company
under the Benefit Plans have been made timely and all such contributions,
premiums and other payments not yet due have been properly accrued on the books
of the Company and in accordance with the Company’s usual accounting practice;
(v) all Benefit Plans that provide health and welfare benefits are fully
insured; (vi) there have been no prohibited transactions or breaches of
fiduciary duty with respect to any Benefit Plan for which any Liability,
correction or reporting obligation remains outstanding; (vii) none of the
Benefit Plans are multiple employer plans or multiple employer welfare benefit
arrangements.  Copies of all current Benefit Plan documents have been provided
to the Investor prior to the Closing.

 

3.23.                     Tax and Social Security Aspects.

 

3.23.1.                                   Tax and Social Security Obligations.
Except for the list of overdue Taxes indicated in Section 3.23.1 of the
Disclosure Schedule: (i) the Company has in all material respects: (a) paid or
properly provisioned in its financial statements all the Taxes levied in
connection with its activities; (b) fulfilled all its tax and social security

 

--------------------------------------------------------------------------------


 

obligations; and (c) timely submitted all declarations, statements, reports,
declarations of information or other documents submitted in relation to the
determination, assessment, or charge of Taxes or administration of any Laws
referring to any Taxes demanded according to applicable Law, all of which are
truthful and complete in all material aspects; (ii) the Taxes payable, owed by
the Company, or maturing, have been properly provisioned for in the Financial
Statements, in accordance with BR GAAP; and (iii) no fine or penalty has not
been paid and accounted or has been imposed by the competent Government
Authorities due to any missing or late payment of any Taxes owed by the Company.

 

3.23.2.                                   Audits and Violation Notices. The
Company has not been and is not currently subject to any administrative
proceedings in relation to Taxes and social security matters, and there is no
audit or assessment procedure underway and no notice from any Governmental
Authority concerning any scheduled inspections or procedures have been received,
that are vested by the corresponding Governmental Authority.

 

3.23.3.                                   Tax and Social Security Claims. The
Company is not party to any Claims in relation to Taxes or social security
matters neither is any such a Claim pending or threatened against the Company.

 

3.24.                     Environmental. Except as set forth in Section 3.24 of
the Disclosure Schedule:

 

(i)                                     the Company is and has been at all times
in compliance in all material respects with all Environmental Laws and is in
possession of, and in compliance with, all licenses and permits relating to
Environmental Laws necessary to carry on and conduct the Business as presently
conducted;

(ii)                                  no notice, demand, or claim has been
received by or served on the Company from any Person claiming or asserting any
violation of or Liability under Environmental Laws, or demanding payment,
contribution, indemnification, remedial action, removal action or any other
action or inaction with respect to any actual or alleged environmental damage or
injury to persons, property or natural resources;

(iii)                               there are no conditions or occurrences on,
in, at, or under any Real Property that could give rise to material Liability
under Environmental Laws;

(iv)                              there has been no spill, discharge or release
of Hazardous Material on, at, about, under or from any Real Property, including,
but not limited to, any that (A) requires investigation or remediation under
Environmental Laws; or (B) has resulted or could result in any material
Liability under Environmental Laws;

(v)                                 no building, equipment or other improvement
on any Real Property contains any (A) asbestos-containing materials;
(B) polychlorinated biphenyls; or (C) underground storage tank for which the
Company has any Liability or responsibility, including under any lease document;

(vi)                              any storage, recycling, treatment, disposal or
offsite transportation of Hazardous Materials by the Company is, and always has
been, conducted in compliance in all material respects with Environmental Laws;
and

(VII)                     NO INVESTIGATION, ADMINISTRATIVE ORDER, ADMINISTRATIVE
ORDER BY CONSENT, CONSENT ORDER, AGREEMENT, LITIGATION OR SETTLEMENT IS PROPOSED
OR IN EXISTENCE OR THREATENED OR ANTICIPATED, WITH RESPECT TO OR ARISING FROM
ENVIRONMENTAL, HEALTH OR SAFETY ASPECTS OF THE REAL PROPERTIES OR IN ANY WAY
RELATED TO ANY HAZARDOUS MATERIALS AT, ON OR ABOUT THE REAL PROPERTIES OR AT ANY
OFF-SITE LOCATION ORIGINATING FROM THE REAL PROPERTIES, OR AT ANY SITE OR
LOCATION PREVIOUSLY OWNED, OPERATED OR USED BY THE COMPANY.

 

3.25.                     Compliance with Laws. The Company conducts its
Business, in all material aspects,

 

--------------------------------------------------------------------------------


 

in accordance with all applicable Laws, Governmental Orders and Licenses, and
are not in violation of any such Law, Governmental Order or License. Other than
those disclosed in the Disclosure Schedule, none of the Founding Shareholder,
the Company or any of their respective assets or properties is subject to any
Governmental Order (nor are there any such Governmental Orders threatened to be
imposed by any Governmental Authority) which has or has had or could reasonably
be expected to: (i) have a Material Adverse Effect; or (ii) otherwise affect the
legality, validity or enforceability of this Investment Agreement.

 

3.26.                     Related Party Transactions. Except as described in
Section 3.26 of the Disclosure Schedule, there is no agreement, arrangement,
contract, Debt, settlement or any other right or obligation (or promise to
undertake any of the foregoing) involving the Company, on one side, and the
Founding Shareholder and/or any Related Parties of the Founding Shareholder or
of the Company, on the other side.

 

3.27.                     Insolvency. As of the date hereof: (i) no decree has
been issued and no petition submitted applying for liquidation or bankruptcy of
the Company; (ii) no action has been taken to appoint a court administrator or
trustee for any part of the assets of the Company; (iii) except as described in
Section 3.27(iii) of the Disclosure Schedule, the Company has not made or
proposed any arrangement or composition with its creditors or any class of
creditors; (iv) the Company is not insolvent or incapable of paying its Debts as
they fall due; and (v) except as described in Section 3.27(v) of the Disclosure
Schedule, there are no administrative commercial paper protests against the
Company.

 

3.28.                     Certain Business Practices. The Founding Shareholder
is not aware that the Company, or any of its respective successors of any kind,
directors, officers, exclusive agents, exclusive representatives or Employees
(in their capacity as directors, officers, agents, representatives or
employees), any of its agents and representatives which render services to the
Company on a non-exclusive basis, nor anyone for whose acts or defaults they may
be liable or anyone acting on behalf of any of them, has: (i) violated any
provision of the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) or any
other applicable anti-corruption laws in Brazil; or (ii) offered, paid, promised
to pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to (a) any person holding a
legislative, administrative or judicial position of any kind; (b) any officer,
employee or any other person acting in an official capacity for any Governmental
Authority; (c) any political party or official thereof or any candidate for
political office (individually and collectively, any Governmental Authority
official); (d) any employee or agent of a private entity with which the Company
does or seeks to do business (“Private Sector Counterparty”); or (e) any person
while knowing that all or a portion of such money or thing of value would be
offered, given or promised to any Governmental Authority official or Private
Sector Counterparty, for the purpose of:

 

(x)                                 (1) influencing any act or decision of a
Governmental Authority official in his or her official capacity; (2) inducing a
Governmental Authority official to do or omit to do any act in relation to his
or her lawful duty; (3) inducing a Governmental Authority official to influence
or affect any act or decision of any Governmental Authority; (4) inducing or
rewarding a Private Sector Counterparty for improper performance of any
activities connected with a business or performed in the course of that person’s
employment; and

 

(y)                                 in order to assist the Company in obtaining
or retaining business or a business advantage for or with, directing business to
the Company, or securing any improper advantage for the Company.

 

--------------------------------------------------------------------------------


 

3.29.                     Bank Accounts; Powers of Attorney.  Section 3.29 of
the Disclosure Schedule sets forth a list of all of the Company’s bank accounts,
safe deposit boxes and lock boxes (including account numbers and lists of
authorized signatories).  There are no outstanding powers of attorney executed
by or on behalf of the Company except as set forth in Section 3.29 of the
Disclosure Schedule.

 

3.30.                     Certificates. The certificates of tax compliance to
debts towards the Severance Payment Fund — FGTS, the National Social Security
Institute — INSS and Federal Taxes will be obtained as soon as the debts are
paid, through the use of the Loan described in Section 2.1.1.

 

3.31.                     Information and Documents Provided. All the
information and documents provided by the Founding Shareholder and/or by its
representatives for this Investment Agreement or during the audit and
negotiation period of this Investment Agreement are truthful and complete in all
material aspects and are not misleading.

 

3.32.                     Full Disclosure. The Founding Shareholder is not aware
of any facts pertaining to the Founding Shareholder, the Company, or the
Business which could have a Material Adverse Effect and which have not been
disclosed in this Investment Agreement, the Disclosure Schedule or the Financial
Statements.

 

Article IV

Representations and Warranties of the Investor

 

The Investor hereby represents and warrants to the Founding Shareholder as
follows, and declares that such representations and warranties are correct and
true on the date hereof:

 

4.1.                            Organization and Authority. The Investor is duly
organized and validly existing in accordance with the laws of Brazil and has the
necessary power and authority to enter into this Investment Agreement and the
Shareholders’ Agreement, to perform the acts provided herein and therein and to
comply with the obligations assumed herein and therein, and there is no
impediment of any nature for the performance of the acts provided for hereunder
or under the Shareholders’ Agreement. This Agreement upon its execution
constitutes legal, valid, and binding obligations of the Investor, enforceable
against it.

 

4.2.                            No Breach. The execution of this Investment
Agreement and all other documents in connection herewith (including the
Shareholders’ Agreement), as well as the compliance with the obligations set
forth herein and therein do not violate or conflict with any: (i) decision,
arbitration award, agreement and/or obligation to which the Investor is bound;
(ii) rights of Third Parties; (iii) organizational documents of the Investor; or
(iv) applicable Law.

 

4.3.                            Consents. No consent, approval, or authorization
by any Third Party, including any Governmental Authority, needs to be obtained
by the Investor in connection with the execution of this Investment Agreement
and the documents contemplated herein (including the Shareholders’ Agreement).
Furthermore, there is no interest by any Third Party that prevents the execution
of this Investment Agreement or any other document in connection herewith
(including the Shareholders’ Agreement) and the consummation of the transactions
contemplated hereby and thereby by the Investor.

 

--------------------------------------------------------------------------------


 

4.4.                            Sufficient Funds. The Investor has sufficient
financial resources to disburse the Investment Amount and to support any and all
of its obligations hereunder.

 

Article V

Indemnification

 

5.1.                            Indemnification by the Founding Shareholder. The
Investor’s Indemnified Parties shall be indemnified and held harmless by the
Founding Shareholder from and against any and all Losses incurred by any of
them, regardless of the percentage interest held by the Investor in the
Company’s capital, which directly arise from: (i) any misstatement or breach of
the representations and warranties made by the Founding Shareholder in
Article III of this Investment Agreement; (ii) breach, by the Founding
Shareholder, of any obligations undertaken by the Founding Shareholder
hereunder; (iii) any Liability of any Related Parties of the Founding
Shareholder; and (iv) any Claims, Liabilities, obligations, damages, Losses,
costs, expenses, penalties, fines and judgments involving the Company related to
acts, facts or omissions occurred before the Closing Date.

 

5.1.1.  FOUNDING SHAREHOLDER’S INDEMNIFICATION OBLIGATION. THE PARTIES AGREE
THAT THE FOUNDING SHAREHOLDER’S OBLIGATIONS TO INDEMNIFY THE INVESTOR’S
INDEMNIFIED PARTIES PURSUANT TO THIS ARTICLE V SHALL: (I) SURVIVE UNTIL THE
SIXTH (6TH) ANNUAL ANNIVERSARY OF THIS INVESTMENT AGREEMENT; AND (II) SHALL BE
LIMIT TO INVESTMENT AMOUNT.

 

5.1.2.  NOTWITHSTANDING ANYTHING IN THIS SECTION 5.1 TO THE CONTRARY, IN THE
EVENT THAT ANY BREACH OF ANY REPRESENTATION OR WARRANTY BY THE FOUNDING
SHAREHOLDER CONSTITUTES proven FRAUD OR WILLFUL MISCONDUCT, SUCH REPRESENTATION
OR WARRANTY SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT WITHOUT ANY TIME
LIMITATION WITH RESPECT TO SUCH BREACH.

 

5.3. Payment of Indemnification Amounts by the Founding Shareholder. After a
final and unappellable court order or arbitration award or after a judicial or
extrajudicial settlement has been duly confirmed or reached, the Loss resulting
from such decision will be indemnified by the Founding Shareholder to the
Investor’s Indemnified Parties within thirty (30) Business Days from the date
the final and unappellable judgment, arbitration award, or similar decision has
been duly confirmed. Once the Founding Shareholder’s obligation to indemnify the
Investor’s Indemnified Parties in connection with this Article V becomes due and
payable, in accordance with the terms and conditions set forth in this
Article V, the Founding Shareholder shall effectively perform, in a satisfactory
manner, such payment obligation, by means of an interbank wire transfer of
immediately available funds to the bank account provided in writing by the
Investor’s Indemnified Party at least two (2) Business Days prior to the
indemnification payment being due.

 

5.3.1.  Retained Profits. In case the Founding Shareholder fails to effectively
transfer the immediately available funds to the bank account provided by the
Investor’s Indemnified Party within the period set forth in Section 5.3 above,
upon the Investor’s Indemnified Party’s request, at their sole discretion, the
indemnification payment obligation shall be immediately and automatically
replaced by withholding from any remaining payments under section 2.3 or from
the portion of the future profits payable to the Foundation Shareholder by the
Company to the limit of the indemnification payment, followed by transfer to the
Investor the amount to which its entitled.

 

5.4                               Indemnification by the Investor.  The Founding
Shareholder’s Indemnified Parties

 

--------------------------------------------------------------------------------


 

shall be indemnified and held harmless by the Investor from and against any and
all Losses incurred by any of them, which directly arise from: (i) any
misstatement or breach of the representations and warranties made by the
Investor in Article IV of this Investment Agreement; or (ii) breach, by the
Investor, of any obligations undertaken by the Investor hereunder.

 

5.5.                            Payment of Indemnification Amounts by the
Investor. After a final and unappellable court order or arbitration award or
after a judicial or extrajudicial settlement has been duly confirmed or reached,
the Loss resulting from such decision will be indemnified by the Investor to the
Founding Shareholder’s Indemnified Parties within thirty (30) Business Days from
the date the final and unappellable judgment, arbitration award, or similar
decision has been duly confirmed, by means of an interbank wire transfer of
immediately available funds to the bank account provided in writing by the
Indemnified Party at least two (2) Business Days prior to the indemnification
payment being due.

 

5.5.1.                  Retained Profits. In case the Investor fails to
effectively transfer the immediately available funds to the bank account
provided by the Founding Shareholding’s Indemnified Party within the period set
forth in Section 5.3 above, upon the Founding Shareholders’ Indemnified Party’s
request, at their sole discretion, the indemnification payment obligation shall
be immediately and automatically replaced by withholding future profits of the
Investor by the Company to the limit of the indemnification payment followed by
transfer to the Founding Shareholding the amount to which It´s entitled.

 

5.6.                            TAX EFFECT ON INDEMNIFICATION PAYMENTS. ALL
PAYMENTS DUE BY THE INDEMNIFYING PARTY UNDER THIS INVESTMENT AGREEMENT SHALL BE
MADE IN BRAZIL IN THE TOTAL AMOUNT OF THE INDEMNIFICATION DUE, NET OF TAXES,
WHICH SHALL BE INCURRED BY AND PAID OR REIMBURSED BY THE INDEMNIFYING PARTY,
PROVIDED THAT THE NET PROCEEDS RECEIVED BY THE INDEMNIFIED PARTIES ARE EQUAL TO
THE AMOUNT OF THE APPLICABLE INDEMNIFIABLE LOSSES.

 

5.7. Supervening Assets. For purposes of this Agreement, “ Supervening Assets”
are any securities (including escrow deposits existing on the date hereof,
principal, interest, penalties, damages…) actually received, collected or used
(with cash effect for the Company, even that due compensation tax credits (Less
Payment of Taxes), or returned or reimbursed to the Company after this date, net
of taxes (if applicable). One hundred percent (100%) of the Supervening Assets
will be revert in benefit of the Founding Shareholder.

 

Article VI

Indemnification Procedures

 

6.1.                            Indemnification Procedures. Should any Claim
(each, a “Third Party Claim”) be brought against an Indemnified Party by a third
party with regard to an obligation to indemnify, the corresponding Indemnified
Party shall give the Indemnifying Party notice of such Claim in order for it to
decide, at its sole discretion, whether it will conduct the defense against such
Claim. Such notice shall be sent by the Indemnified Party to the Indemnifying
Party within a period that allows the Indemnifying Party to have a term
corresponding to at least half (1/2) of the legal term established for the
answer to or defense against such Third Party Claim; provided, however, that if
the Company is an Indemnified Party, the Indemnifying Parties shall be under no
obligation to notify the Company within the time-frames specified above and the
Company shall conduct the

 

--------------------------------------------------------------------------------


 

defense of such Third Party Claim pursuant to Section 6.1.1. The omission of the
Indemnified Party in notifying the Indemnifying Party within the period set
forth herein shall not result in the dismissal of the Indemnifying Party to pay
the corresponding indemnification, unless such omission results in any prejudice
or loss to the Indemnifying Party’s defense of the respective Third Party Claim.
The Indemnifying Party shall always have the right to follow up the procedures
in respect of a Third Party Claim.

 

6.1.1.                  Conduction of Defense. The Indemnifying Party shall
inform the Indemnified Party about its decision on the conduction of the defense
against a Third Party Claim within no more than five (5) Business Days as of the
date of receipt of the notice sent by the Indemnified Party, or within a period
that allows the Indemnified Party to have a term corresponding to one-third
(1/3) of the legal term established for the answer to or defense against such
Third Party Claim, whichever is shorter; provided, however, that if the Company
is an Indemnified Party, the Company shall conduct the defense against such
Third Party Claim and the Indemnifying Party shall be under no obligation to
conduct the defense of such Third Party Claim or to notify the Company as
established above. Should the defense against a Third Party Claim be conducted
by the Indemnified Party, the Indemnified Party shall conduct such defense
reasonably and in good faith, it being understood that any and all costs and
expenses related to such defense shall be immediately incurred by and invoiced
against the Indemnifying Party.

 

6.2.                            Settlement. Should the Indemnifying Party be
conducting the defense and wish to reach a settlement with the corresponding
Third Party, it shall give the Indemnified Party notice at least five
(5) Business Days before such settlement is executed, provided, however, that,
in any case, such settlement must include an unconditional release of the
Indemnified Party from any and all Liability arising out of such Third Party
Claim.

 

6.3.                            Obligation to Minimize Losses. The Parties and
the Company agree to use their best efforts, upon the occurrence of a Loss, to
mitigate, in good faith and to the extent possible, the effective Loss to be
suffered by an Indemnified Party and indemnified by any Indemnifying Party,
according to this Investment Agreement.

 

Article VII

Notices

 

7.1.                            Notices. All notices, demands, requests,
consents, approvals, declarations, deliveries, or other communications under the
present Investment Agreement will be considered valid and effective when made in
writing and delivered personally or sent by fax, e-mail  or similar method,
express delivery, or registered mail, return receipt requested and postage paid,
to the addresses specified in Exhibit H hereof.

 

7.2.                            Forwarding Rules. The delivery of any notice
required under this Investment Agreement may be waived by the addressee Party.
All notices, demands, requests, consents, approvals, declarations, deliveries,
or other communications will be considered duly delivered and received on the
date of delivery, if delivered personally; on the date of transmission, if sent
by fax or similar method (unless not sent on a Business Day, in which case they
will be considered received on the Business Day immediately thereafter); and on
the Business Day immediately after delivery by an express delivery service.

 

--------------------------------------------------------------------------------


 

Article VIII

Dispute Resolution

 

8.1.                            Disputes. Except for disputes referring to
obligations subject to immediate judicial enforcement, all other disputes
arising out of or in connection with this Investment Agreement and/or its
Exhibits and/or related hereto, including any issues related to the existence,
validity, effectiveness, or performance of this Investment Agreement will be
mandatorily, exclusively, and definitively submitted to arbitration, to be
conducted by the Arbitration and Mediation Center of the Brazil-Canada Chamber
of Commerce (“Arbitration Center”). The arbitral proceedings will be initiated
and processed in accordance with the Rules of Arbitration of the Arbitration
Center (“Rules of Arbitration”).

 

8.2.                            Arbitral Tribunal. The arbitral tribunal
(“Arbitral Tribunal”) will be formed of three (3) arbitrators, one of whom will
be designated by the Party that requested to initiate the arbitration, another
by the Party against whom the arbitration is initiated, and the third — who will
be the presiding arbitrator of the Arbitral Tribunal — by the two
(2) arbitrators chosen by the Parties. Any impleaded or joint parties to the
arbitration will agree to accept the arbitrators already chosen by the Parties.
In case of arbitration pursuant to this Section, the absence of consensus in the
choice of one or more Arbitrators shall not hinder the formation of the Arbitral
Tribunal, which shall be formed according to the Arbitration Rules.

 

8.3.                            Impediments to the Designation of Arbitrators.
In addition to the impediments set forth in the Rules of Arbitration, no
arbitrator designated in accordance with this arbitration agreement will be an
employee, representative, or former employee of any of the Parties or of any
Person associated directly or indirectly therewith, or owner of any of the
Parties or a Person associated directly or indirectly therewith.

 

8.4.                            Place of Arbitration. The arbitral proceedings
will be conducted in the City of São Paulo, State of São Paulo.

 

8.5.                            Language and Applicable Law. The official
language for all actions of the arbitration hereby agreed shall be the
Portuguese language, and the laws of the Federative Republic of Brazil shall
apply. The Arbitral Tribunal shall not resort to the rules of equity to resolve
the disputes submitted to it.

 

8.6.                            Rules of Arbitration. The Parties declare they
are aware of the Rules of Arbitration and agree with all provisions thereof. The
Rules of Arbitration in effect as of the present date, and the provisions of the
Brazilian Arbitration Law, are incorporated into this Investment Agreement
inasmuch as applicable.

 

8.7.                            Ruling in Absentia. The arbitral proceedings
will continue despite the absence of any of the Parties, as provided for in the
Rules of Arbitration.

 

8.8.                            Final Decision. The arbitral award shall be
final, unappellable, and binding on the Parties, their successors and assigns,
which undertake to comply voluntarily with its terms and expressly waive any
form of appeal, except for a request for correction of a material error or for
clarification of obscurity, doubt, contradiction, or omission in the arbitral
award, as provided in the article 30 of the Brazilian Arbitration Law, and
except as provided in Section 9.11 and a bona-fide action of nullity as
established in Article 33 of the Brazilian Arbitration Law. If necessary, the
arbitral award may be entered for enforcement with any court having jurisdiction
over the Parties and their property.

 

8.9.                            Costs. Each Party shall bear the fees of counsel
and/or assistants that have been hired to advise it. The costs, expenses, and
fees incurred as a result of the arbitration proceeding, that is, the ones
payable to the Arbitral Tribunal, arbitrators and experts

 

--------------------------------------------------------------------------------


 

appointed by the Arbitration Center, will be shared equally by the parties until
a final decision on the dispute is rendered by the Arbitral Tribunal. Once the
final award has been delivered, the defeated party will reimburse all the costs,
expenses, and fees, related to the arbitration process, incurred by the other
party, adjusted by the IGP-M, prorated daily from the date such costs, expenses,
and fees were incurred by the prevailing party until the date the reimbursement
is effectively made, plus, if applicable, interest of one percent (1%) per
month, prorated daily from the date the arbitral award is rendered until the
date the reimbursement if effectively made. If the decision is partially in
favor of one party, then both parties will bear the costs, expenses, and fees
incurred, in proportion to their defeat, as decided in the arbitral award.

 

8.10.                     Special Jurisdiction of the Courts. The Parties are
fully aware of all terms and effects of this arbitration agreement and
irrevocably agree that arbitration is the sole form of dispute resolution in
connection with this Investment Agreement. Without prejudice to the validity of
this arbitration agreement, the parties elect the venue of the judicial district
of São Paulo, State of São Paulo, Brazil, and expressly waive any other, when
and if necessary for the exclusive purpose of: (i) enforcing obligations for
which judicial enforcement is immediately available; and/or (ii) obtaining
injunctive relief of a preventive, temporary, or permanent nature. The
processing of any legal action in accordance with the present Section will not
result in any waiver of arbitration or of the jurisdiction of the Arbitral
Tribunal.

 

Article IX

General Provisions

 

9.1.                            Irrevocability and Indefeasibility. This
Investment Agreement is executed on an irrevocable and indefeasible basis.

 

9.2.                            Succession. This Investment Agreement will be
valid and binding on the Parties and their heirs and/or successors of any kind.

 

9.3.                            Assignment. The rights and obligations of any
Partyunder this Investment Agreement will not be transferred or assigned to any
Third Parties, in whole or in part, without the prior written consent of the
other

 

9.4.                            Amendments and Waiver. No amendment or waiver of
the present Investment Agreement will be valid unless made in writing and signed
by all the Parties. The failure of any Party to enforce any of the provisions of
this Investment Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such Party thereafter to enforce
each and every provision of this Investment Agreement in accordance with its
terms.

 

9.5.                            Severability. The invalidity or unenforceability
of one or more provisions of this Investment Agreement will not affect the
validity or enforceability of any other provisions hereof, and this Investment
Agreement will be interpreted in all aspects as if such invalid or unenforceable
provisions had been omitted.

 

9.6.                            Enforceability. Any concession or tolerance of a
breach by any of the Parties of any obligation related to this Investment
Agreement will be considered mere indulgence and will not result in novation, a
usable precedent, tacit alteration of its terms, waiver of rights, or an
acquired right of the other party.

 

9.7.                            Entire Agreement. This Investment Agreement, its
respective Exhibits, Schedules and

 

--------------------------------------------------------------------------------


 

other documents mentioned herein, including the Shareholders’ Agreement,
constitute the entire agreement of the Parties in relation to the issues
addressed herein and revoke and prevail over any and all previous verbal or
written understandings in relation to such issues including, without limitation,
the Mutual Confidentiality and Non-Disclosure Agreement entered into by and
between the Company and Courier Corporation on March 28, 2013.

 

9.8.                            Expenses. Each Party will be liable for payment
its own costs and expenses (including the commissions and fees of agents,
representatives, financial consultants, attorneys, and accountants) resulting
from or in relation to the negotiation and performance of the transactions
provided in this Investment Agreement, all other instruments contemplated herein
and of any other instruments related hereto, including, without limitation, the
performance of its obligations and the consummation of the transactions
contemplated in all such instruments (whether consummated or not).

 

9.9.                            Disclosure. The Parties and their
representatives and respective consultants will not issue or authorize any press
release, public declaration, interview, speech, statement, or other announcement
concerning the present Investment Agreement and/or any other instruments related
hereto or the transactions contemplated herein and in any such instruments,
except as strictly necessary in accordance with applicable Law or to meet the
disclosure requirements of securities market regulators or similar bodies;, in
which case the other Party shall be previously informed, so that it may inform
the public within the legal time frame concurrently, if it so wishes. The
Founding Shareholder hereby acknowledges that the Investor’s parent company is a
listed company in the Unites States of America and hereby agrees and consents to
the public disclosure to be made by the Investor’s parent company to comply with
the applicable Laws, regarding the transaction contemplated hereby.

 

9.10.                     Confidentiality. As of the date hereof, the Parties
agree to keep confidential — and to ensure that their Affiliates and respective
officers, directors, employees, accountants, consultants, advisors, and agents
keep confidential (i) all confidential information and documentation related to
the Company, including, but not limited to, that was provided to the Investor
and its advisors in the period before the date hereof; and (ii) the subject
matter and/or content of this Investment Agreement and/or of any other
instruments related hereto or cited herein, or any other documents and
information related to the transactions contemplated herein and/or to any other
juridical transactions contemplated in this Investment Agreement (“Confidential
Information”), and undertake not to disclose the Confidential Information, not
to allow Third Parties to access the Confidential Information, and not to use
any Confidential Information, except for the purposes set forth in this
Investment Agreement, except to the extent that such disclosure is required
under applicable law or regulation, in which case the other Party shall be
previously informed, within the fitted time frame so as to inform the public
within the legal time frame concurrently, if the Party so desires. The term of
the confidentiality obligation mentioned above shall be different for each of
the documents related hereto or mentioned under this Investment Agreement, if
otherwise contemplated in such document.

 

9.10.1.                                   Exceptions. The limitations set forth
in this Investment Agreement for disclosure of Confidential Information do not
apply when such Confidential Information (i) is in the public domain;
(ii) becomes public knowledge, without any participation by the Founding
Shareholder, the Company or the Investor, as applicable to each of them in such
disclosure; (iii) is disclosed to meet a legal requirement and/or comply with a
decision by a Government Authority, as long as (a) the disclosing party promptly
notify the Founding Shareholder or the Investor, as the case may be, in writing
of the order or demand received; and (b) the disclosure is restricted to the
minimum information necessary to

 

--------------------------------------------------------------------------------


 

comply with the order or demand; or (iv) to meet the disclosure requirements of
securities market regulators or similar bodies; or (v) which disclosure has been
authorized in writing by the Founding Shareholder or the Investor, as
applicable.

 

9.11.                     Specific Performance. The commitments and obligations
assumed hereunder by each of the Parties are subject to specific performance,
according to Articles 461, 462, 466-A et seq. of the Code of Civil Procedure
(Law 5.869/73), it being agreed that the establishment of damages will not
constitute adequate and sufficient reparation. For this purpose, the Parties
acknowledge that the present Investment Agreement, duly signed by two
(2) witnesses, constitutes an extrajudicial enforcement instrument for all
purposes of Article 585, part II, of the Code of Civil Procedure.

 

9.12.                     GOVERNING LAW. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS INVESTMENT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE FEDERATIVE REPUBLIC
OF BRAZIL, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF BRAZIL OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE FEDERATIVE
REPUBLIC OF BRAZIL.

 

9.13.                     Language. This Agreement is executed in both English
and Portuguese. The parties hereto agree that the English language version of
this Agreement shall prevail for purposes of resolving any possible conflict
between the English and Portuguese versions.

 

(SIGNATURES ON THE NEXT PAGE)

 

[SIGNATURES PAGE OF THE INVESTMENT AGREEMENT ENTERED INTO BY AND AMONG [COURIER
BRAZIL HOLDING], WALTER LUIZ ANTICAGLIA FILHO, DIGITAL PAPER GRAFICA DE EDITORA
LTDA. AND JULIANA COELHO SIQUEIRA ANTICAGLIA ON OCTOBER 24, 2013]

 

In witness whereof, the Parties execute this instrument in three
(3) counterparts of equal tenor and form, for one sole purpose and effect under
the law, and in the presence of the two (2) undersigned witnesses.

 

SÃO PAULO, OCTOBER 24, 2013

 

PARTIES:

 

/S/ TARYN NAKAYAMA

 

Courier Brasil Holdings Ltda.

 

By: Taryn Nakayama

 

 

 

/S/ WALTER LUIZ A. FILHO

 

WALTER LUIZ ANTICAGLIA FILHO

 

 

 

/S/ JULIANA ANTICAGLIA

 

JULIANA COELHO SIQUEIRA ANTICAGLIA

 

 

 

/S/ WALTER LUIZ A. FILHO

 

DIGITAL PAGE GRAFICA DE EDITORA LTDA.

 

 

WITNESSES:

 

 

 

1.  

/S/ VIVIAN GARCIA

 

2.

/S/ RITA DE CASSIA DOS SANTOS

 

NAME:

VIVIAN GARCIA

 

NAME: RITA DE CASSIA DOS SANTOS

 

ID:

46-027-856-3

 

ID:18-213-365-5

 

 

--------------------------------------------------------------------------------